Title: The Stand No. I, [30 March 1798]
From: “Titus Manlius”,Hamilton, Alexander
To: 



[New York, March 30, 1798]

The enlightened friend of America never saw greater occasion of disquietude than at the present juncture. Our nation, thro its official organs, has been treated with studied contempt and systematic insult; essential rights of the country are perseveringly violated, and its independence and liberty eventually threatened, by the most flagitious, despotic and vindictive government that ever disgraced the annals of mankind; by a government marching with hasty and colossal strides to universal empire, and, in the execution of this hideous project, wielding with absolute authority the whole physical force of the most enthralled, but most powerful nation on earth. In a situation like this, how great is the cause to lament, how afflicting to every heart, alive to the honor and interest of its country, to observe, that distracted and inefficient councils, that a palsied and unconscious state of the public mind, afford too little assurance of measures adequate either to the urgency of the evils which are felt, or to the magnitude of the dangers which are in prospect.
When Great Britain attempted to wrest from us those rights, without which we must have descended from the rank of freedom, a keen and strong sense of injury and danger ran with electric swiftness thro the breasts of our citizens. The mass and weight of talents, property and character, hastened to confederate in the public cause. The great body of our community every where burnt with a holy zeal to defend it, and were eager to make sacrifices on the altar of their country.
If the nation, with which we were called to contend was then the preponderating power of Europe; if by her great wealth and the success of her arms she was in a condition to biass or to awe the cabinets of princes; if her fleets covered and domineered over the ocean, facilitating depredation and invasion; if the penalities of rebellion hung over an unsuccessful contest; if America was yet in the cradle of her political existence; if her population little exceeded two millions; if she was without government, without fleets or armies, arsenals or magazines, without military knowlege;—still her citizens had a just and elevated sense of her rights, were thoroughly awake to the violence and injustice of the attack upon them, saw the conduct of her adversary without apology or extenuation; and, under the impulse of these impressions and views, determined with little short of unanimity to brave every hazard in her defence. This magnanimous spirit was the sure pledge, that all the energies of the country would be exerted to bring all its resources into action, that whatever was possible would be done towards effectual opposition; and this, combined with the immense advantage of distance, warranted the expectation of ultimate success. The event justified the expectation and rewarded the glorious spirit from which it was derived.
Far different is the picture of our present situation! The Five tyrants of France, after binding in chains their own countrymen, after prostrating surrounding nations, and vanquishing all external resistance to their revolutionary despotism at home, without the shadow of necessity, with no discernible motive, other than to confirm their usurpation and extend the sphere of their domination abroad—These implacable Tyrants obstinately and remorselessly persist in prolonging the calamities of mankind, and seem resolved as far as they can to multiply and perpetuate them. Acting upon the pretension to universal empire, they have at length, in fact tho not in name, decreed war against all nations not in league with themselves; and towards this country, in particular, they add to a long train of unprovoked aggressions and affronts the insupportable outrage of refusing to receive the extraordinary ambassadors whom we sent to endeavor to appease and conciliate. Thus have they, in regard to us, filled up the measure of national insult and humiliation. ’Tis not in their power, unless we are accomplices in the design, to sink us lower. ’Tis only in our own power to do this by an abject submission to their will.

But tho a knowlege of the true character of the citizens of this country will not permit it to be suspected that a majority either in our public councils or in the community can be so degraded or infatuated; yet to the firm and independent lover of his country, there are appearances at once mortifying and alarming.
Among those who divide our legislative councils, we perceive hitherto, on the one side unremitting efforts to justify or excuse the despots of France, to vilify and discredit our own government, of course to destroy its necessary vigor, and to distract the opinions and to damp the zeal of our citizens, what is worse, to divert their affections from their own to a foreign country: on the other side, we have as yet seen neither expanded views of our situation, nor measures at all proportioned to the seriousness and extent of the danger. While our independence is menaced, little more is heard than of guarding our trade, and this too in very feeble and tremulous accents.
In the community, though in a sounder state than its representatives, we discover the vestiges of the same divisions which enervate our councils. A few, happily a contemptible few, prostituted to a foreign enemy, seem willing that their country should become a province to France. Some of these dare even to insinuate the treasonable and parricidal sentiment, that in case of invasion, they would join the standard of France. Another and a more considerable part are weak enough to appear disposed to sacrifice our commerce, to endure every indignity and even to become tributary, rather than to encounter war or increase the chances of it; as if a nation could preserve any rights, could even retain its freedom, which should conduct itself on the principle of passive obedience to injury and outrages; as if the debasement of the public mind did not include the debasement of the individual mind and the direlection of whatever adorns or exalts human nature; as if there could be any security in compounding with tyranny and injustice by degrading compliances; as if submission to the existing violations of our sovereignty would not invite still greater, and whet the appetite to devour us by the allurement of an unresisting prey; as if war was ever to be averted by betraying unequivocally a pusillanimous dread of it as the greatest of all evils.
This country has doubtless powerful motives to cultivate peace. It was its policy, for the sake of this object, to go a great way in yielding secondary interests, and to meet injury with patience as long as it could be done without the manifest abandonment of essential rights; without absolute dishonor. But to do more than this is suicide in any people who have the least chance of contending with effect. The conduct of our government has corresponded with the cogent inducements to a pacific system. Towards Great-Britain it displayed forbearance—towards France it has shewn humility. In the case of Great Britain, its moderation was attended with success. But the inexorable arrogance and rapacity of the oppressors of unhappy France barr all the avenues to reconciliation as well as to redress, accumulating upon us injury and insult till there is no choice left between resistance and infamy.
My countrymen! can ye hesitate which to prefer? can ye consent to taste the brutalizing cup of disgrace, to wear the livery of foreign masters, to put on the hateful fetters of foreign bondage? Will it make any difference to you that the badge of your servitude is a cap rather than an epaulet? Will tyranny be less odious because Five instead of One inflict the rod? What is there to deter from the manful vindication of your rights and your honor?
With an immense ocean rolling between the United States and France—with ample materials for ship building, and a body of hardy seamen more numerous and more expert than France can boast, with a population exceeding five millions, spread over a wide extent of country, offering no one point, the seizure of which, as of the great capitals of Europe, might deside the issue, with a soil liberal of all the productions that give strength and resource, with the rudiments of the most essential manufactures capable of being developed in proportion to our want, with a numerous and in many quarters well appointed militia, with respectable revenues and a flourishing credit, with many of the principle sources of taxation yet untouched, with considerable arsenals and the means of extending them, with experienced officers ready to form an army under the command of the same illustrious chief who before led them to victory and glory, and who, if the occasion should require it, could not hesitate again to obey the summons of his country—what a striking and encouraging contrast does this situation in many respects form, to that in which we defied the thunder of Britain? what is there in it to excuse or palliate the cowardice and baseness of a tame surrender of our rights to France?
The question is unnecessary. The people of America are neither idiots nor dastards. They did not break one yoke to put on another. Tho a portion of them have been hitherto misled; yet not even these, still less the great body of the nation, can be long unaware of the true situation, or blind to the treacherous arts by which they are attempted to be hood winked. The unfaithful and guilty leaders of a foreign faction, unmasked in all their intrinsic deformity, must quickly shrink from the scene, appalled and confounded. The virtuous whom they have led astray will renounce their exotic standard. Honest men of all parties will unite to maintain and defend the honor and the sovereignty of their country.
The crisis demands it. ’Tis folly to dissemble. The despots of France are waging war against us. Intoxicated with success and the inordinate love of power, they actually threaten our independence. All amicable means have in vain been tried towards accommodation. The Problem now to be solved is whether we will maintain or surrender our sovereignty. To maintain it with firmness is the most sacred of duties, the most glorious of tasks. The happiness of our country, the honor of the American name demands it. The genius of Independence exhorts to it. The secret mourning voice of oppressed millions in the very country whose despots menace us, admonish to it by their suffering example. The offended dignity of man commands us not to be accessary to its further degradation. Reverence to the Supreme governor of the universe enjoins us not to bow the knee to the modern Titans who erect their impious crests against him and vainly imagine they can subvert his eternal throne.
But ’tis not enough to resist. ’Tis requisite to resist with energy. That will be a narrow view of our situation which does not contemplate, that we may be called, at our very doors, to defend our independence and liberty, and which does not provide against it, by bringing into activity and completely organizing all the resources of our country. A respectable naval force, ought to protect our commerce, and a respectable army ought both to diminish the temptation to invasion, by lessening the apparent chance of success, and to guarantee us, not only against the final success of such an attempt, but against the serious tho partial calamities, which in that case would certainly await us, if we have to rely on militia alone against the enterprises of veteran troops, drenched in blood and slaughter and led by a skillful and daring Chief!

Titus Manlius.

